                       UNITED STATES
Case 4:20-cv-10100-JLK Document       DISTRICT
                                5 Entered on FLSDCOURT
                                                  Docket 10/20/2020 Page 1 of 17
                       SOUTHERN DISTRICT OF FLORIDA
                             KEY WEST DIVISION


   UNITED STATES OF AMERICA,
                                          CIVIL NO. 4:20-cv-10100-JLK
                Plaintiff,
         v.
                                          CONSENT DECREE
   Key West Express, L.L.C.,

                Settling Defendant.
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 2 of 17
                                                   TABLE OF CONTENTS

 I. BACKGROUND ......................................................................................................... 3

 II. JURISDICTION AND VENUE.................................................................................... 4

 III. PARTIES BOUND ...................................................................................................... 5

 IV. DEFINITIONS............................................................................................................. 5

 V. PAYMENTS BY SETTLING DEFENDANT ............................................................... 7

 VI. COVENANT NOT TO SUE BY PLAINTIFF............................................................... 9

 VII. RESERVATION OF RIGHTS BY PLAINTIFF............................................................ 9

 VIII. COVENANT NOT TO SUE BY SETTLING DEFENDANT .......................................10

 IX. NOTICE .....................................................................................................................11

 X. MODIFICATION .......................................................................................................12

 XI.       LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ...................................12

 XII.      EFFECTIVE DATE AND RETENTION OF JURISDICTION.....................................13

 XIII. SIGNATORIES/SERVICE..........................................................................................13

 XIV. FINAL JUDGMENT...................................................................................................14


                                                                                                                                      2
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 3 of 17


                                       I. BACKGROUND

         A.      Contemporaneously with the lodging of this Consent Decree, the United States of

 America (“United States”), on behalf of the National Oceanic and Atmospheric Administration

 (“NOAA”) of the United States Department of Commerce, has filed a Complaint in this matter

 against Key West Express, L.L.C. (“Settling Defendant”) pursuant to Section 312 of the National

 Marine Sanctuaries Act, 16 U.S.C. § 1443.

         B.      The United States’ Complaint alleges that Settling Defendant is liable for

 Response Costs and Damages resulting from any destruction, loss or injury to Sanctuary

 Resources due to the vessel grounding of the Catamaran Ferry Big Cat Express (DO#1150249)

 on or about December 27, 2016 at the south entrance to Lakes Passage, Key West, Florida,

 approximately 3.05 kilometers west of Wisteria Island (the “Incident”). The site of the

 grounding incident is within the boundaries of the Florida Keys National Marine Sanctuary.

         C.      The Secretary of Commerce, acting through NOAA, is the Trustee for Sanctuary

 Resources for the United States. 16 U.S.C. § 1443(c).

         E.      After the Incident, NOAA measured the destruction, loss of, or injury to, Sanctuary

 Resources within the Florida Keys National Marine Sanctuary. NOAA found impacts to a seagrass

 bank dominated by Thalassia testudiunum (Turtle Grass) seagrasses as well as other seagrass

 species, invertebrates, macroalgae, sponges, and various fish species. In 2018, NOAA and Settling

 Defendant jointly visited the seagrass bank again to further evaluate the destruction, loss or, or injury

 to, the seagrass and surrounding habitat, and determine if there was any natural recovery.

         F.      Based on the observed state of the seagrass bank, NOAA considered the available


                                                                                                         3
 standard
Case      methods to restore Document
     4:20-cv-10100-JLK       the seagrass5habitat and to
                                            Entered    oncompensate the public
                                                          FLSD Docket          for allegedPage
                                                                         10/20/2020       injuries4 to
                                                                                                     of 17

  the Sanctuary Resources due to the Incident. NOAA also used standard cost estimates to

  determine likely cost of such restoration, and determined that $2,176,549.03 is a reasonable

  estimate of the costs for complete restoration. Therefore, NOAA believes that Settling

  Defendant’s obligations under this Consent Decree constitute adequate compensation for the

  injuries to Sanctuary Resources.

          G.      By entry of this Consent Decree, Settling Defendant does not admit any liability

  to the Plaintiff arising out of the transactions or occurrences alleged in the Complaint.

          H.      The Parties to this Consent Decree recognize, and the Court by entering this

  Consent Decree finds, that this Consent Decree: (i) has been negotiated by the Parties at arms’

  length and in good faith; (ii) will avoid prolonged and complicated litigation among the Parties; and

  (iii) is fair, reasonable, and in the public interest consistent with the statutory purposes of the

  National Marine Sanctuaries Act.

          NOW, THEREFORE, with the consent of the Parties to the Decree, it is hereby

  Ordered, Adjudged, and Decreed:

                                II. JURISDICTION AND VENUE

          1. This Court has jurisdiction over the subject matter of this action pursuant to 16

  U.S.C. § 1443(c) and also pursuant to 28 U.S.C. §§ 1331, 1345. The Court also has personal

  jurisdiction over the Settling Defendant. Venue is proper in the U.S. District Court pursuant to 28

  U.S.C. § 1391(b) and 16 U.S.C. § 1443(c). Solely for the purposes of this Consent Decree and the

  underlying Complaint, Settling Defendant waives all objections and defenses that it may




                                                                                                          4
 have4:20-cv-10100-JLK
Case  to jurisdiction of this Court or to venue
                              Document          in this District.
                                           5 Entered    on FLSDSettling
                                                                  DocketDefendant shall Page 5 of 17
                                                                         10/20/2020

  not challenge this Court’s jurisdiction to enter and enforce this Consent Decree.

                                     III. PARTIES BOUND

          2. This Consent Decree is binding upon the United States and upon the Settling

  Defendant and its successors and assigns. Any change in ownership or corporate status of a

  Settling Defendant including, but not limited to, any transfer of assets or real or personal

  property, shall in no way alter responsibilities of Settling Defendant under this Consent Decree.

                                       IV. DEFINITIONS

          3.      Unless otherwise expressly provided herein, terms used in this Consent Decree

  that are defined in NMSA, 16 U.S.C. § 1432, of in regulations promulgated under NMSA shall

  have the meanings assigned to them in NMSA or in such regulations. Whenever the terms set

  forth below are used in this Consent Decree or in the appendices attached hereto and incorporated

  hereunder, the following definitions shall apply:

                  a.      “Complaint” means the Complaint filed by the United States in this action.

                  b.      “Consent Decree” or “Decree” means this Consent Decree and all

          appendices attached hereto. All appendices are incorporated herein by reference.

                  c.      “Damages” means that definition as provided in 16 U.S.C. § 1432(6).

                  d.      “Day” means a calendar day unless expressly stated to be a Working Day.

                  e.      “Effective Date” means the effective date of this Consent Decree as

          provided in Section XIV of this Consent Decree.

                  f.      “FKNMS” means the Florida Keys National Marine Sanctuary, with

          boundaries defined by regulation at 15 C.F.R. § 922.161.



                                                                                                       5
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 6 of 17

                 g.     “Incident” means the vessel grounding of the Catamaran Ferry Big Cat

       Express (DO#1150249) on or about December 27, 2016 at the south entrance to Lakes

       Passage, Key West, Florida, approximately 3.05 kilometers west of Wisteria Island.

                 h.     “Interest” means interest calculated in the manner specified under Section

       2705 of title 33.

                 i. “NMSA” means the National Marine Sanctuaries Act, 16 U.S.C. § 1431,

       et seq.

                 j.     “NOAA” means the National Oceanic and Atmospheric Administration of

       the United States Department of Commerce.

                 k.     “Paragraph” means a portion of this Decree identified by an Arabic

       numeral or an upper-case letter.

                 l.     “Parties” means the United States and Settling Defendant, and “Party”

       means any one of the named “Parties.”

                 m.     “Plaintiff” means the United States.

                 n.     “Sanctuary Resource” shall have the meaning provided in 16 U.S.C. §

       1432(8).

                 o.     “Section” means a portion of this Decree identified by a Roman numeral.

                 p.     “Settling Defendant” means Key West Express, L.L.C.

                 q.     “Subparagraph” means a portion of this Consent Decree identified by a

       lower case letter or an Arabic number in parenthesis.

                 r.     “Subsection” means a portion of this Consent Decree identified by a

       Roman numeral and an upper-case letter.



                                                                                                     6
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 7 of 17
              s.     “United States” means the United States of America including all of its

         departments, agencies, and instrumentalities.

                 t.      “Working Day” shall mean a day other than a Saturday, Sunday, or Federal

         holiday. In computing any period of time under this Consent Decree where the last day

         would fall on a Saturday, Sunday, or federal or state holiday, the period shall run until the

         close of business of the next Working Day.

                      V. PAYMENTS BY SETTLING DEFENDANT

                 4. Within 30 days after the Effective Date, the Settling Defendant shall pay a

  total of $2,246,596.09 to the Plaintiff, together with Interest accrued from the date this Consent

  Decree is Lodged with the Court under Section XIII, as follows:

                 a.      Payment for Assessment Costs. Settling Defendant shall pay a total of

         $70,047.06 for assessment costs incurred by NOAA relating to the Incident.

                 b.      Payment for Damages. Settling Defendant shall pay Damages in the

         amount of $2,176,549.03 for injury to, destruction of, or loss of Sanctuary Resources.

                 5. Payment Instructions. Payment shall be made by FedWire EFT to the

  U.S. Department of Justice in accordance with current EFT procedures, referencing DOJ Case

  Number “90-5-1-1-12188”, and the Office of National Marine Sanctuaries case name, “ONMS:

  Big Cat”. Payment shall be made in accordance with instructions provided to Settling Defendant

  by the Financial Litigation Unit of the United States Attorney’s Office for the Southern District

  of Florida following lodging of this Consent Decree. Any payments received by the Department

  of Justice after 4:00 p.m. (Eastern Time) will be credited on the next business day.



                                                                                                         7
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 8 of 17

        6.      Notice of Payment. Upon making any payment under this Section, Settling

 Defendant shall send written notice that payment has been made to the United States and NOAA

 in accordance with Section IX (“Notices”).

        7.      Non-compliance with Payment Obligations.

                a.      Interest. In the event any payment required in Paragraph 4 is not made


        when due, Settling Defendant shall pay Interest on the unpaid balance commencing on the

        payment due date and accruing through the date of full payment. Payment of Interest under

        this Paragraph shall be in addition to such other remedies or sanctions available to the United

        States by virtue of Settling Defendant’s failure to make timely payments under this Section,

        including, but not limited to, payment of stipulated penalties.

                b. Stipulated Penalties. In addition to the Interest required to be paid under

        the preceding Subparagraph, if any payment required by Paragraph 4 is not made when

        due, Settling Defendant shall also pay stipulated penalties of $5,000 per day from the date

        payment is due through the date of full payment.

                c. Payment of Interest and Stipulated Penalties. Any Interest payments


        under Subparagraph 7.a shall be paid in the same manner as the overdue principle amount,

        and shall be directed to the same fund or account as the overdue principle amount. Any

        Stipulated Penalty payments under Subparagraph 7.b shall be paid to the United States in

        accordance with payment instructions provided by the Financial Litigation Unit of the

        United States Attorney’s Office for the Southern District of Florida and shall be deposited

        in the United States Treasury.



                                                                                                       8
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 9 of 17

        8. Nothing in this Consent Decree shall be construed as prohibiting, altering, or in any

 way limiting the ability of the United States to seek any other remedies or sanction available by

 virtue of a violation of this Consent Decree by Settling Defendant. Notwithstanding any other

 provision of this Section, the United States may, in its unreviewable discretion, waive any

 portion of stipulated penalties owed pursuant to this Consent Decree.

                      VI. COVENANT NOT TO SUE BY PLAINTIFF

        9. Except as specifically provided by Paragraph 10 (General Reservations) and

 Paragraph 11 (Special Reservations Regarding Damages), the United States covenants not to

 sue Settling Defendant for Damages resulting from the Incident, pursuant to the NMSA. This

 covenant not to sue shall take effect upon the complete payment of all funds as required by

 Section V of this Consent Decree. This Covenant Not to Sue is conditioned upon the satisfactory

 performance by Settling Defendant of all their obligations under this Consent Decree. This

 Covenant Not to Sue extends only to Settling Defendant and does not extend to any other person.

                     VII. RESERVATION OF RIGHTS BY PLAINTIFF

        10. General Reservations. The United States reserves, and this Consent Decree is


 without prejudice to, all rights against the Settling Defendant with respect to all matters not

 expressly included within Section VI (Covenant Not to Sue by Plaintiff). Notwithstanding any

 other provisions of this Consent Decree, the United States reserves all rights against Settling

 Defendant with respect to:

                a.      liability for failure by Settling Defendant to meet a requirement of this

        Consent Decree;

                b.      liability for any other costs incurred or to be incurred by the Plaintiff that


                                                                                                         9
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 10 of 17

          are not within the definition of Damages;

                   c.    liability for damages for any injury to, destruction of, loss of, or loss of use of

          Sanctuary Resources resulting from any event or releases or threatened releases of

          hazardous substances or oil unrelated to the Incident; and

                   d.    criminal liability.

          11. Special Reservations Regarding Damages. Notwithstanding any other provision

  of this Consent Decree, the United States reserves the right to institute proceedings against the

  Settling Defendant in this action or in a new action for recovery of Damages, including

  reasonable response and/or assessment costs, based on: (i) conditions, factors, or information

  with respect to the Incident previously unknown to the Plaintiff that contribute to the injury,

  destruction, or loss of Sanctuary Resources; or (ii) information received after the date of

  lodging which indicate that the Incident has resulted in injury, destruction, or loss of Sanctuary

  Resources of a type unknown, or of a magnitude or duration greater than was known, by

  the Plaintiff.

            VIII. COVENANT NOT TO SUE BY SETTLING DEFENDANT

          12. Settling Defendant hereby covenants not to sue and agrees not to assert any

  claims or causes of action against the United States, or its contractors or employees, with respect

  to the Damages resulting from the Incident, and this Consent Decree, pursuant to any federal,

  state, or common law, including but not limited to any claims against Plaintiff for costs,

  attorneys’ fess, other fees, or expenses incurred in connection with this Incident. In the event the

  United States institutes proceedings in this action or in a new action for recovery of Damages

  under Paragraph 11, the covenant in this Paragraph shall not apply to the extent that Settling



                                                                                                          10
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 11 of 17


  Defendant’s claims, counterclaims, or causes of actions arise from the additional damages that

  the United States seeks pursuant to the reservation, and Settling Defendant reserves all defenses

  except those that are inconsistent with Paragraph 11.

                                            IX. NOTICE

          13. Whenever, under the terms of this Consent Decree, notice is required to be given or a

  document is required to be sent by one Party to another, it shall be made electronically or by mailing,

  unless otherwise requested. It shall be directed to the individua ls at the addresses set forth below,

  unless those individua ls or their successors give notice of a change to the other Parties in writing. All

  notices and submissions shall be considered effective upon receipt unless otherwise provided.

  Written notice as specified herein shall constitute complete satisfaction of any written notice

  requirement of the Consent Decree with respect to the Plaintiff and Settling Defendant,

  respectively.

                  As to the United States:
                  Chief, Environmental Enforcement Section
                  Environment and Natural Resources
                  Division
                  U.S. Department of Justice
                  P.O. Box 7611
                  Washington, D.C. 20044-
                  7611 Re: DJ # 90-5-1-1-
                  12188

                  As to NOAA:
                  NOAA Office of Response and Restoration
                  ATTN: Christopher Botnick, DARRF
                  Manager 1315 East-West Highway, Suite
                  10126
                  Silver Spring, MD 20910-3281

                  Britta Hinrichsen
                  NOAA Office of General
                  Counsel 55 Great Republic Drive
                  Gloucester, MA 01930


                                                                                                           11
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 12 of 17

                  As to Settling Defendant:
                  Robert Birthisel, Esq.
                  Jennifer E. Seipel,
                  Esq.
                  Hamilton, Miller & Birthisel, LLP
                  100 South Ashley Drive, Suite
                  1210
                  Tampa, Florida 33602

                                      X. MODIFICATION

          14.     Any material modification of this Consent Decree shall be made in writing,

  signed by the Parties, and shall be effective upon approval by the Court. Any non-material

  modification of this Consent Decree shall be in writing, signed by the Parties, and shall be

  effective when filed with the Court.

          15.     The provisions of this Consent Decree are not severable. The Parties’ consent

  hereto is conditioned upon the entry of the Consent Decree in its entirety without modification,

  addition, or deletion except as agreed to by the Parties.

            XI. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

          16.     This Consent Decree shall be lodged with the Court for a period of not less than

  thirty (30) days for public notice and comment. The United States reserves the right to withdraw or

  withhold their consent if comments regarding the Consent Decree disclose facts or considerations

  which indicate that this Consent Decree is inappropriate, improper, or inadequate.

          17.     The Settling Defendant waives all objection to, and consent to, the entry of this

  Consent Decree without further notice, and agree not to withdraw or oppose entry of the Consent

  Decree or to challenge any provision of the Consent Decree.

          18.     If for any reason the Court declines to approve this Decree in the form presented,

  or if approval and entry is subsequently vacated on appeal of such approval and entry, this



                                                                                                       12
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 13 of 17

  Decree may be voided at the sole discretion of any Party, and the terms of the agreement may

  not be used as evidence in any litigation between the Parties.

           XII. EFFECTIVE DATE AND RETENTION OF JURISDICTION

          19.     This Consent Decree will be effective upon the approval and entry of the Decree

  by the Court.

          20.     This Court shall retain jurisdiction over both the subject matter of this Consent

  Decree and the Parties for the duration of the performance of this Consent Decree for the

  purpose of modifying or enforcing the terms and conditions of this Consent Decree, and to

  resolve disputes arising hereunder as may be necessary or appropriate for the construction or

  execution of this Consent Decree.

                               XIII. SIGNATORIES/SERVICE

          21.     Each undersigned representative of the Settling Defendant and the United States

  certifies that he or she is fully authorized to enter into the terms and conditions of this Consent

  Decree and to execute and legally bind such Party to this document. This Consent Decree may

  be executed in multiple counterparts, each of which shall be deemed an original, but all of

  which, taken together, shall constitute one and the same instrument.

          22.     The Settling Defendant shall identify, on the attached signature page, the name,

  address, and telephone number of an agent who is authorized to accept service by mail on behalf of

  that Party with respect to the service of the Complaint, Consent Decree, and any related filings

  with the Court. Settling Defendant hereby agrees to accept service in that manner and to waive the

  formal service requirements set forth in Rule 4 of the Federal Rules of Civil Procedure and any

  applicable local rules of this Court, including but not limited to service of a summons. The



                                                                                                        13
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 14 of 17

  Parties agree that Settling Defendant does not need to file an answer to the Complaint in this

  action unless or until: (i) the United States has notified the Settling Defendant in writing that it

  no longer supports entry of this Consent Decree; or (ii) the Court expressly declines to enter

  this Consent Decree.

                                 XIV. FINAL JUDGMENT

         23.     This Consent Decree and its appendices constitute the final, complete, and

  exclusive understanding among the Parties with respect to the settlement embodied in the

  Consent Decree. The Parties acknowledge that there are no representations, agreements, or

  understandings relating to the settlement other than those expressly contained in this Consent

  Decree.

         24.     Upon approval and entry of this Consent Decree by the Court, this Consent

  Decree shall constitute a final judgment between the United States and the Settling

  Defendant under Fed. R. Civ. P. 54 and 58.



         SO ORDERED THIS 8th DAY OF October 2020.



                                                 UNITED STATES DISTRICT JUDGE


                                                                                                         14
  THE
Case   UNDERSIGNED PARTY
     4:20-cv-10100-JLK         enters5intoEntered
                           Document        this Consent Decree
                                                  on FLSD      in the 10/20/2020
                                                            Docket    matter of United States
                                                                                    Page   15 of 17
  v. Key West Express, L.L.C.

   FOR THE UNITED STATES OF AMERICA:

                                             Ellen M. Mahan,
                                             Deputy Section
                                             Chief
                                             Environmental Enforcement Section
                                             Environment and Natural Resources Division
                                             United States Department of Justice

                                             /s/ Steven
                                             O’Rourke Steven
                                             O’Rourke Senior
                                             Attorney
                                             Environmental Enforcement Section
                                             Environment and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611 Washington, D.C. 20044-
                                             7611 Telephone: (202) 514-2779
                                             E-mail: steve.o'rourke@usdoj.gov

                                             /s/ John Luce
                                             John Luce
                                             General
                                             Counsel
                                             National Oceanic and Atmospheric Administration
                                             U.S. Department of Commerce
                                             Herbert C. Hoover Office
                                             Building
                                             1401 Constitution Avenue, NW, Room 78026
                                             Washington, D.C. 202300
                                             Telephone: (202) 482-4080
                                             E-mail:
                                             john.luce@noaa.gov

   Of Counsel:
   Britta
   Hinrichsen
   Attorney
   Advisor
   Natural Resources Section
   NOAA Office of General
   Counsel


                                                                                             15
  THE
Case   UNDERSIGNED PARTY
     4:20-cv-10100-JLK         enters5intoEntered
                           Document        this Consent Decree
                                                  on FLSD      in the 10/20/2020
                                                            Docket    matter of United States
                                                                                    Page   16 of 17
  v. Key West Express, L.L.C.

   FOR THE UNITED STATES OF AMERICA:


                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES
                                             ATTORNEY

                                      By: /s/ Dexter A. Lee
                                              DEXTER A. LEE
                                              Assistant U.S.
                                              Attorney Fla. Bar No.
                                              0936693
                                              99 N.E. 4th Street, Suite 300
                                              Miami, Florida 33132
                                             (305) 961-9320
                                             Fax: (305) 530-7139
                                              E-mail: dexter.lee@usdoj.gov


                                                                                             16
Case 4:20-cv-10100-JLK Document 5 Entered on FLSD Docket 10/20/2020 Page 17 of 17
  THE UNDERSIGNED PARTY enters into this Consent Decree in the matter of United
  States v. Key West Express, L.L.C.

  FOR KEY WEST EXPRESS, L.L.C.




                                          Managing Partner
                                          Key West Express
                                          LLC 54 Merrimac St.
                                          Newburyport, Ma 01950



 Agent Authorized to Accept Service on Behalf of the Above-Signed

              Party: Robert Birthisel, Esq.
              Jennifer E. Seipel, Esq.
              Hamilton, Miller & Birthisel,
              LLP 100 South Ashley Drive,
              Suite 1210
              Tampa, Florida 33602



                                                                                  17
